DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions

1.	Claims 241-251, 255, 256, 258-263 are pending in the instant application.   Claims 249-251, 255, 256 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 241-248 and 258-263 and malate dehydrogenase are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 07/05/2022.

4.	In view of the claim amendment and arguments filed 07/05/2022, the previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

5.	In view of the claim amendment and arguments filed 07/05/2022, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

6.	In view of the claim amendment and arguments filed 07/05/2022, the previous rejection of the claims under 35 U.S.C. 103(a) has been withdrawn.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 241-248 and 258-263 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9951355 (04/24/2018; PTO 892).   Applicants’ statement filed 07/05/2022 that applicants are prepared to file a terminal disclaimer has been acknowledged.  However, until a terminal disclaimer if filed the claims are rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a non-naturally occurring microbial organism, comprising one or more gene disruptions, said one or more gene disruptions occurring in genes encoding proteins or enzymes wherein said one or more gene disruptions confer increased production of 3- hydroxyisobutyric acid or methacrylic acid in said organism.  Thus, the teachings anticipate the claimed invention.

9.	Claims 241-248 and 258-263 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8900837 (12/02/2014; PTO 892). Applicants’ statement filed 07/05/2022 that applicants are prepared to file a terminal disclaimer has been acknowledged.  However, until a terminal disclaimer if filed the claims are rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a non-naturally occurring microbial organism, comprising one or more gene disruptions, said one or more gene disruptions occurring in genes encoding proteins or enzymes wherein said one or more gene disruptions confer increased production of 3- hydroxyisobutyric acid or methacrylic acid in said organism.  Thus, the teachings anticipate the claimed invention.


10.	Claims 241-248 and 258-263 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8241877 (08/14/2012; PTO 892). Applicants’ statement filed 07/05/2022 that applicants are prepared to file a terminal disclaimer has been acknowledged.  However, until a terminal disclaimer if filed the claims are rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a non-naturally occurring microbial organism, comprising one or more gene disruptions, said one or more gene disruptions occurring in genes encoding proteins or enzymes wherein said one or more gene disruptions confer increased production of 3- hydroxyisobutyric acid or methacrylic acid in said organism.  Thus, the teachings anticipate the claimed invention.



Conclusion

11.	No claims are allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652